Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-15 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 06/21/21 has been acknowledged and considered by the Office.
Claim Interpretation
For the purpose of applying prior art the following broadest reasonable interpretation(s) applied. The disclosure does not set forth uncommon, special, or otherwise explicit definitions for the claim term(s) below. These broadest reasonable interpretations do not appear inconsistent with Applicant’s disclosure.
Broadest Reasonable Interpretations
the term lip is interpreted as a projecting edge in accordance with the attached definition obtained on 2/26/22 from Merriam-Webster Online dictionary.  
The limitation “lip structure” is interpreted as: a structure comprising a projecting edge.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, “a first part comprising a carrier therein, wherein a lipstick bullet is mounted on the carrier; (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Claim Objections
Claim 2 is objected to because of the following informalities: “[…] away from radial direction of  […]” should be “[…] away from a radial direction of  […]”.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

IN REGARDS TO US 10,548,385

Claims 1-8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US 10,548,385. Although the claims at issue are not identical to that of US 10,548,385 they are not patentably distinct from each other because the aforemenionted claims of US 10,548,385 contain all the limitations of claims 1-8, and 10-15 of the instant application as set forth in the table below.
Claim Nos. of INSTANT APPLICATION
Claim Nos. of US 10,548,385
1
1
2
1
3
2
4
3
5
4
6
5
7
6
8
7
10
8
11
9
12
10
13
13
14
11
15
12


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,548,385. Although the claims at issue are not identical to that of US 10,548,385, they are not patentably distinct from each other because the limitations claim 1 of US 10,548,385 contain all the scope of claim 9 of the instant application except for “the protruding element is configured on the lipstick arrangement in a slanted or an upright orientation”. KR 200397589 to Kim (see attached machine translation in English “KR200397589Y1_MT”) discloses a protruding element (13) attached to the second part and configured in a slanted or an upright orientation (Fig. 1 & 3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the protruding element of claim 1 of US 10,548,385 configured in a slanted or upright orientation in view of the particular silence of claim 1 with regard to an orientation of the protruding element. 

IN REGARDS TO US 10,863,814

Claims 1, 3-8, and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,863,814. Although the claims at issue are not identical to that of US 10,863,814 they are not patentably distinct from each other because the aforemenionted claims of US 10,863,814 contain all the limitations of claims 1, 3-8, and 10-15 of the instant application as set forth in the table below.
Claim Nos. of INSTANT APPLICATION
Claim Nos. of US 10,863,814
1
1
3
1
4
2
5
3
6
4
7
5
8
6
10
7

8
12
9
13
10
14
12
15
11


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,863,814. Although the claims at issue are not identical to that of US 10,863,814, they are not patentably distinct from each other because the limitations claim 1 of US 10,863,814 contain all the scope of claim 2 of the instant application except for “the sloping top portion of the lipstick bullet is configured to face in a radial direction that is in a range of 60 degrees to 180 degrees away from radial direction of the protruding element”.  KR 200397589 to Kim (see attached machine translation in English “KR200397589Y1_MT”) teaches a lipstick bullet comprising a sloping top portion configured to face in a radial direction that is in a range of 60 degrees to 180 degrees away from radial direction of the protruding element (Fig. 5a). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide a sloping top of claim 1 of US 10,863,814 according to Kim since it has been generally held that where the structural limitations of a claim have been disclosed, the mere change in shape and/or rearrangement of parts is considered to be routine to one of ordinary skill in the art.  See MPEP 2144.04.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,863,814. Although the claims at issue are not identical to that of US 10,863,814, they are not patentably distinct from each other because the limitations claim 1 of US 10,863,814 contain all the scope of claim 9 of the instant application except for “the protruding element is configured on the lipstick arrangement in a slanted or an upright orientation”. KR 200397589 to Kim (see attached machine translation in English “KR200397589Y1_MT”) discloses a protruding element (13) attached to the second part and (Fig. 1 & 3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the protruding element of claim 1 of US 10,548,385 configured in a slanted or upright orientation in view of the particular silence of claim 1 with regard to an orientation of the protruding element. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the claim requires “[…] a first part including a carrier […]” and “[…] the carrier is operatively coupled to the first part […]”. It is unclear how a carrier can both comprise and be couple to, the “first part” – as required by the claim. This ambiguity renders the scope of the claim uncertain. 
	As per claims 2-3, the limitation “radial” is a directional term that require a relative basis for definite orientation. There is no such basis established in the claims. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
As per claim 4, the limitation “the same direction” lacks sufficient antecedent basis in the claims. 
	As per claim 9, the terms “slanted” and “upright” are directional terms that require a relative basis for definite orientation. There is no such basis established in the claims. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
Further as per claim 9, the claim requires “A lipstick arrangement comprising […] a protruding element […]” (claim 1) and “[…] the protruding element configured on the lipstick arrangement […]”. It is unclear how a protruding element can both comprise and be configured on, a “lipstick arrangement” – as required by the claim. This ambiguity renders the scope of the claim uncertain. 
As per claim 10, the limitation “wherein the protruding element positions in operation the lipstick arrangement in the packaging carton in a way that prevents damage  […]” contains numerous grammatical errors and the particular scope cannot be determined. In view of the indefiniteness issues noted above, although a search of the prior art has been conducted, no meaningful application of prior art against the claims can be made at this time. This should not be taken as an indication that the claims would be allowable if all of the noted issues are corrected. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. See MPEP §2173.06(II)(¶ 2).
Further, as per claim 10, the limitation “the packaging carton” lacks sufficient antecedent basis in the claims.
As per claim 13, the claim term “snap-fit” is ambiguous. Specifically, the particular scope of “snap” as it pertains to the claimed fit between the protective covering and the protruding element, is unclear. 
Claims 2-15 depend from claim 1 and thus inherit the deficiencies thereof.
Claims 5 depends from claim 4 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 6, 8-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200397589 to Kim. All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT”.
As per claim 1, Kim discloses a lipstick arrangement comprising:
a casing (20) comprising: 
5a first part (20) including a carrier (23) at a bottom region, wherein a lipstick bullet (40) is mounted on the carrier and has an elongate shape comprising a sloping top portion (Fig. 1-3); 
a second part (10), wherein the carrier is operatively coupled to the first part and the second part, and wherein the carrier is 10arranged to move in an axial direction relative to the second part in response to the first part being rotated relative to the second part (Fig. 4a-5b); and 
a protruding element (13) attached to the second part (Fig. 1 & 3); and 
a protective covering (50) that is configured to cover the first part of the 15casing when applied to the casing (Fig. 1-2),
 wherein the sloping top portion of the lipstick bullet is configured to face away from the protruding element when the lipstick bullet is unscrewed to a fully deployed position (Fig. 4a-5a).
As per claim 2, wherein the sloping top portion 20of the lipstick bullet is configured to face in a radial direction that is in a range of 60 degrees to 180 degrees away from radial direction of the protruding element (Fig. 5a).
As per claim 3, and as the examiner can understand the claim, A lipstick arrangement of claim 1, wherein the sloping top portion of the lipstick bullet is configured to face in a radial direction that is 25mutually opposite to a radial direction of the protruding element (Fig. 5a).
As per claim 6, Kim further discloses the protective covering comprises internal facets for abutting onto the first part of the casing (Fig. 2).
As per claim 8, and in accordance with the broadest reasonable interpretation of “lip structure” set forth herein under the title “claim interpretation”, Kim further discloses the protruding element is a lip structure (Fig. 1-2 & 4b).
As per claim 9, and as the examiner can understand the claim, Kim further discloses the protruding element is configured on the lipstick arrangement in a slanted or an upright orientation (Fig. 1).
As per claim 11, Kim further discloses the lipstick bullet mounted on the carrier is actuated along an elongate axis of the lipstick arrangement, in response to the first part being rotated relative to the second part, for deploying and retracting the lipstick bullet from the casing (Fig. 4a-5a).
As per claim 13, and as the examiner can understand the claim, Kim further discloses the protective covering is arranged to be snap-fit retained onto the protruding element, when the protective covering is applied to cover the first part (Fig. 2).
Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200397589 to Kim. All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT” in view of D794247 to Xavier et al.
As per claims 4-5, and as the examiner can understand the claim, Kim discloses the claimed invention except for the particular claimed shape of the lipstick bullet. Kim further discloses a high point facing in a direction in which the protruding element faces (Fig. 5a). Kim does not disclose that high point comprising a “ridge”.
Xavier teaches a lipstick bullet comprising a ridge high point wherein the ridge extends from 10% to 80% of an elongate length of the lipstick bullet. It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Kim according to the ridge of Xavier for reasons including merely aesthetic. 
Claims 7, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200397589 to Kim. All references in this office action to KR 200397589 are made to the attached machine translation in English “KR200397589Y1_MT” in view of Official Notice.
As per claim 7, and as the examiner can understand the claim, Kim discloses the claimed invention except for the casing comprising a “grip enhancing coating”. However, the office takes Official Notice that grip enhancing coatings – e.g. rubber coating, silicone coating – are old and well known in the art for being used to provide grip enhancing surface on handheld devices. Therefore it would have been obvious for one of ordinary skill in the art to provide such coating on the casing of Kim to achieve the same. 
As per claims 12 and 14-15, and as the examiner can understand the claims, Kim discloses the claimed invention except for the particular composition of the bullet. However, the office takes Official Notice that lip balm functioning to give a glossy effect and comprising water are old and well known and it therefore would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide such bullet as the lipstick of Kim.
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754    

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/10/2022